Citation Nr: 0011867	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-36 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
fractures of pars interarticularis, L5, with recurrent low 
back pain, for the period prior to November 8, 1999.

2.  Entitlement to a rating in excess of 20 percent for 
fractures of pars interarticularis, L5, with recurrent low 
back pain, for the period from November 8, 1999.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991. 

The issues on appeal arise from an April 1997 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, granted 
service connection for recurrent low back pain and assigned a 
10 percent rating for this condition, effective from January 
18, 1995.  In June 1997, the claim file was transferred to 
the RO in White River Junction, Vermont.  By an August 1997 
rating decision, the RO redesignated the veteran's service 
connected back condition as fractures of pars 
interarticularis, L5, with recurrent low back pain, and 
confirmed the 10 percent rating for this disability.  The 
veteran's attorney indicated disagreement with this rating in 
a November 1997 letter.  A statement of the case was issued 
in December 1998 and a substantive appeal was submitted later 
that month.  

In June 1999, the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for additional development.  By a 
December 1999 rating decision, the RO increased the rating 
for pars interarticularis fracture, L5, with recurrent low 
back pain, to 20 percent, effective from November 8, 1999.  A 
supplemental statement of the case was issued in January 
2000.  


FINDINGS OF FACT

1.  The veteran's claims are plausible.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

3.  For the period prior to November 8, 1999, the veteran's 
fracture of pars interarticularis, L5, with recurrent low 
back pain, was manifested by muscle spasm; no more than 
moderate limitation of motion was demonstrated functionally 
or objectively.

4.  For the period from November 8, 1999, the veteran's 
fracture of pars interarticularis, L5, with recurrent low 
back pain, has been manifested by findings most analogous to 
severe lumbosacral strain with positive Goldthwaite's sign 
and marked limitation of forward bending in standing 
position; there was no evidence of unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a rating 
in excess of 10 percent for fractures of pars 
interarticularis, L5, with recurrent low back pain, for the 
period prior to November 8, 1999, and a well-grounded claim 
for a rating in excess of 20 percent for fractures of pars 
interarticularis, L5, with recurrent low back pain, for the 
period from November 8, 1999.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  VA has satisfied its duty to assist the veteran.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).

3.  A rating of 20 percent for fractures of pars 
interarticularis, L5, with recurrent low back pain, for the 
period prior to November 8, 1999, is warranted under 
Diagnostic Code 5295.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5289, 5292, 5295 (1999).

4.  A rating of 40 percent rating for fracture of pars 
interarticularis, L5, with recurrent low back pain, is 
warranted for the period from November 8, 1999, under 
Diagnostic Code 5295.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5289, 5292, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The claims file reflects, in pertinent part, that the veteran 
filed a claim concerning service connection for an injury to 
the lower back in January 1995. 

In March 1995, medical records from the VA Medical Center 
(VAMC) in White River Junction, Vermont were associated with 
the claims file.  These records reflect, in pertinent part, 
that in January 1995, the veteran sought outpatient treatment 
for low back pain, with radiation down both legs and 
numbness.  He reported that this pain had been a problem 
since 1991 and had been getting worse.  The veteran had to 
roll out of bed each morning.  He tried exercises, which he 
thought made it worse.  The veteran complained of numbness, 
sometimes in both extremities, or one or the other.  He had 
been evaluated but had not received treatment in the past.  
The veteran worked in the food delivery industry and had to 
lift as part of his job.  His symptoms were usually better 
while he was lying down.  It was worse with sitting or 
standing in one position.  Upon examination, there was 
tenderness noted in the midline and right flank, and the 
veteran was positive for scoliosis.  Straight leg raising was 
positive bilaterally at about 40 degrees.  Reflexes were 2+ 
and forward bending was normal.  Twisting at the waist caused 
pain.  An X-ray of the lumbar spine revealed a sclerosis and 
lucency surrounding the pars interarticularis of L5.  
However, given "mach" effects from overlying bone, this 
made evaluation for pars defect difficult.  The radiologist's 
impression was unremarkable bony alignment.  The diagnostic 
impression was low back pain with spasm.   

These records also reflect that the veteran again sought 
outpatient treatment for low back pain in February 1995.  He 
had been told by two private physicians that his symptoms 
were secondary to muscle spasm and a possible pinched nerve.  
The veteran had been treated unsuccessfully with Motrin and 
Flexeril.  The pain was worse at night.  The examination 
revealed intact sensation and two plus deep tendon reflexes 
at the knees and ankles.  No decreased strength in the legs 
was present.  The assessment was chronic low back pain, 
questionable pars defect L-5 on x-ray.

In June 1996, a private medical record was associated with 
the claims file.  This record reflects that in January 1993, 
the veteran sought outpatient treatment for back pain.  X-ray 
was negative for fracture of the lumbosacral spine, and the 
veteran was advised to get rest and use ice packs.  

The veteran underwent an examination for VA purposes in 
August 1996.  He reported that the pain in his lumbosacral 
spine area was aggravated by standing, sitting, running, 
walking, twisting, and going up and down stairs.  He worked 
as an electrician and had to do some lifting.  The veteran 
worried about losing his job.  He described the pain as sharp 
and needle-like, and he graded it as a 6 to 7 on a 10 point 
scale, escalating to a 10/10 with aggravating factors.  There 
was also right mid-thigh front and back numbness as well as 
numbness in the left mid-shin to the toes in the frontal 
aspect.  The veteran denied any bowel or bladder 
incontinence.  He stated that at least three times a month, 
he had a collapse secondary to his lower extremities giving 
out.  The veteran only used Tylenol as needed.

On physical examination, the veteran appeared in no acute 
distress.  There was no defect of the lumbar musculature.  He 
undressed and dressed easily.  Forward flexion was to 90 
degrees and painful.  Backward extension was to 15 degrees 
and painful.  Left lateral flexion was to 20 degrees, and 
right lateral flexion was also to 20 degrees.  Rotation to 
the left and right was to 20 degrees.  All movement elicited 
pain in the lumbosacral spine.  Motor examination revealed 
upper extremities strength at 5/5 bilaterally, quadriceps 
strength at -5/5 bilaterally, lower extremities strength at -
5/5 on the right and at -4/5 on the left.  Straight leg raise 
test was negative for sciatica but positive for pain on the 
left at 80 degrees and on the right at 45 degrees.  Sensory 
examination was intact to vibration, light touch, and 
position sense of the lower extremities.  The veteran could 
walk on his toes and heels, although this was painful.  

It was further noted that a computerized tomography scan 
performed in March 1995 had revealed a fracture of the pars 
articularis of the L5 vertebral body with slight forward 
subluxation of L5 on S1.   

In September 1996, the veteran's claims file was transferred 
to the RO in Philadelphia, Pennsylvania.  

In February 1997, additional VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that during a September 1994 examination, the 
veteran reported that his low back pain was progressing.  It 
would take him 20 minutes to get out of bed.  He had no 
radiation of pain, although occasional numbness of the feet 
was reported.  There was no bowel or bladder incontinence or 
impotence.  Upon examination, motor strength was 5/5 without 
weakening.  There was normal tone.  Sensory examination was 
within normal limits.  Straight leg raising included a 
pulling sensation only.  An MRI was ordered.  

In March 1997, additional VA medical records were associated 
with the claims file.  These records include documentation of 
a Gulf War Registry examination conducted in April 1993.  It 
was noted that the veteran had worked in a factory but had 
been unemployed for the prior six months.  He complained of 
pain at the mid low back, with a random "morning pattern."  
Examination of the back revealed full range of motion and 
intact motor and deep tendon responses.  

These records also include the report of a March 1995 CT scan 
of the lumbar spine, which revealed that the L3-4 interspace 
was within normal limits.  There was no evidence of herniated 
disc or spinal stenosis.  The L4-5 level was also within 
normal limits.  There was no evidence of disc herniation or 
spinal stenosis.  However, at the L5-S1 level, a pars defect 
was noted.  There were fractures of the pars interarticularis 
of the L5 vertebral body with slight forward subluxation of 
L5 on S1.  The remainder of the spine showed a minimal 
Schmorl's node at the L4 level involving the superior 
endplate.  A second Schmorl's node was noted at L3.  These 
were, in the radiologist's opinion, of doubtful significance.  

These records also reflect that subsequently in March 1995, 
the veteran was examined in an outpatient setting after 
complaining of nearly constant low back pain.  It was noted, 
however, that he had fallen out of a truck three weeks before 
and had experienced much increase in pain.  The pain was 
sharp along the lumbar back bilaterally, accompanied by 
bilateral numbness in the anterior thigh.  He experienced 
increased pain after sitting for more than 30 minutes and 
after bending, twisting, extending, and raking.  The veteran 
also occasionally felt increased pain with sneezing.  The 
pain decreased with occasional side bending or when he 
remained still.  The veteran also complained of occasional 
leg "collapse."  Upon examination, there was tenderness in 
the L4-5 area.  There was no spasm.  Straight leg raising was 
negative to 70 degrees bilaterally.  There was no atrophy and 
tone was normal.  Muscle strength was 5/5.  Gait was normal. 

These records also reflect that in May 1995, the veteran was 
seen in a rehabilitation setting and reported that his back 
pain was much worse.  He felt, intermittently, as if both 
legs were asleep, and he was afraid to drive.  There was no 
specific weakness, however.  He said he was trying to take it 
easy, lifting less than five pounds.  Upon examination, the 
veteran appeared in no acute distress.  There was mild pain 
at the L4 paraspinal level.  Straight leg raising test was 
negative bilaterally.  There was pain in the back with 
bilateral end hip range of motion.  Sensory examination 
revealed vague dysthesias in the right lateral leg, and some 
vague decreased sensation in the feet.  Muscle strength was 
5/5 in the lower extremities but with break away testing in 
multiple groups. 

By an April 1997 rating decision, the RO, in pertinent part, 
granted service connection for recurrent low back pain and 
assigned a 10 percent rating, effective from January 18, 
1995. 

In June 1997, the veteran's claim file was transferred back 
to the White River Junction RO. 

The veteran underwent a neurological examination for VA 
purposes in August 1997, primarily in relation to a claim 
concerning service connection for headaches.  However, it was 
noted during the examination that strength was 5/5 over all 
major joints and there were no abnormal movements.  
Coordination was normal, including finger to nose, heel to 
shin, and tandem gait.  Reflexes were 2+ and symmetric 
throughout with downgoing toes.  Balance was intact.  
Sensation was grossly intact over the face and all four 
limbs. 

By an August 1997 rating decision, the RO redesignated the 
service connected back condition as fractures of pars 
interarticularis, L5, with recurrent low back pain, and 
confirmed the 10 percent rating for this disability.

In a November 1997 letter, the veteran's representative 
indicated that he was seeking between a 20 and 40 percent 
rating for the service connected back disability.

In March 1998, additional VA medical records were associated 
with the claims file.  These records are dated between 
February 1997 and March 1998, and do not reflect any 
complaints of or treatment for a back disability. 

In April 1998, the veteran underwent a spine examination for 
VA purposes.  He stated that within the prior several years, 
he had been given an injection into the tender area in the 
lower part of his back under X-ray control.  He stated that 
he also had injections into his back by a private physician 
who made a diagnosis of back spasm.  The veteran had lost 
approximately one to one and a half months from work as a 
truck driver, but more recently had worked as a laborer 
assisting an electrical contractor.  He had lost no work time 
since obtaining this position.  The veteran complained that 
he could not sit or stand for any length of time and that his 
low back would hurt when he coughed.  He also complained that 
he had been unable to lift more than ten pounds.  The veteran 
also complained of occasional numbness in both feet every 
other day.  He noted that his back symptoms seemed to come on 
if he had had to stand for more than 30 to 35 minutes.  He 
had been given Motrin and took one tablet three times daily 
for his low back discomfort (but also for headaches).  

Upon examination, the veteran was in no acute distress, and 
he walked with a normal gait.  Leg length was equal, and he 
was able to walk both on toes and heels.  There appeared to 
be full range of motion in the lumbar spine, but full lumbar 
flexion seemed to cause some discomfort in the mid and upper 
lumbar areas.  There was tenderness over the paravertebral 
musculature throughout the lumbar spine, and the veteran's 
discomfort seemed to be somewhat worse on bending to the 
left, in which there was approximately a 20 degree limitation 
as compared to the right.  The reflexes in the upper and 
lower extremities were active and equal.  There also appeared 
to be decreased sensation to light touch and pin prick over 
the anterior aspects of both tibia and feet of a non-
dermatome pattern.  

An X-ray taken of the lumbar spine was taken in April 1998 
and was compared with a previous examination of January 1995.  
There was now a definite pars inarticularis defect at L5-S1 
with very minimal anterior displacement of L5 on S1.  The 
findings were compatible with grade one spondylolisthesis.  
No disk space narrowing was evidenced, nor any acute bony 
injury identified.  There was a slight straightening of the 
normal lumbar lordotic curve.  After reviewing the X-ray 
report, the VA examiner diagnosed the veteran as having 
congenital spondylolisthesis of L5 without definite anatomic 
neurological deficit.  

The veteran underwent a neurological examination for VA 
purposes in November 1998, in relation to a claim concerning 
service connection for headaches.  However, it was noted 
during the examination that the veteran appeared to be in no 
discomfort.  Motor examination revealed normal strength, 
tone, and muscle bulk.  Reflexes were normal and symmetric, 
2+, including abdominal cutaneous reflexes.  He had plantar 
flexion responses.  Sensory examination was intact for all 
modalities.  The veteran had normal gait, station, and 
coordination.  Romberg was negative.  

In a VA Form 9 filed in December 1998, the veteran asserted 
that he could not carry his son for long periods of time 
because he would get sharp pains in his back.  He was also 
unable to carry wood into his house.   

In June 1999, the Board remanded the veteran's claim for 
additional development.  This development was to include 
orthopedic and neurological examinations.  

In a July 1999 letter, the RO asked the veteran for his 
assistance in obtaining updated medical treatment records.

In July 1999, additional VA medical records were associated 
with the claims file.  These records include a duplicate copy 
of the April 1998 X-ray report.  The remaining records are 
dated between March 1998 and July 1999, and do not reflect 
any complaints or treatment relating to the service connected 
back disability.

In October 1999, the veteran underwent a neurological 
disorders examination for VA purposes.  The veteran reported 
having a dull aching pain in his lower back with occasional 
stiffness, decreased endurance, intermittent numbness in the 
bottom of both feet, and decreased range of motion.  He 
denied any specific radicular pain or paresthesias.  Typical 
aggravating factors included sitting, standing for prolonged 
periods, lifting, and excessive bending.  Alleviating factors 
included rest and gentle stretching exercises.  His current 
medications included 800 mg. of Motrin three times a day and 
Tagamet.  The veteran did not use any crutches, braces, or 
other orthoses.  He had had no previous spinal surgeries.  
The veteran was currently employed full time as a truck 
driver.  

Inspection of the lumbar spine demonstrated normal alignment.  
With bending, there was no evidence of kyphoscoliosis along 
the entire thoracolumbar curve.  The veteran had no abnormal 
Trendelenburg sign upon standing and alternating weight-
bearing.  There were no palpable paraspinal muscle spasms.  
All paraspinal musculature appeared normal in tone and bulk.  
There was mild point tenderness present over the lumbosacral 
junction located more axially than over the paraspinous 
musculature.  There did not appear to be any other physical 
abnormalities or deformities.  There was no evidence of spina 
bifida occulta observed as far as cutaneous landmarks were 
concerned.  

The veteran was able to flex forward at the waist to a full 
120 degrees and touch his fingers to the ground.  Extension 
was mildly limited at approximately 20 degrees secondary to 
back pain.  Lateral bending was normal to approximately 20 
degrees bilaterally.  Strength was 5/5 throughout all major 
muscle groups in the lower extremities.  Deep tendon reflexes 
were 2 at the knees and 2 at the ankles bilaterally.  Sensory 
examination did not demonstrate any appreciable deficits to 
pinprick, light touch, or proprioceptive testing.  The 
veteran was able to ambulate without assistance, and was able 
to stand on heels and toes.  The veteran had a negative 
Romberg sign.  After reviewing X-ray reports, the examiner 
concluded that the veteran appeared to have approximately 10 
to 15 percent of anterior subluxation of L5 on S1.  

The examiner also included the following text in his report:

[The veteran] has a grade I 
spondylolisthesis of L5, S1.  This is 
most likely a problem that the [veteran] 
was born with in that the pars defect was 
probably already present prior to his 
enlistment in the military service.  
However, it is at least as likely as not 
that his military service may have 
aggravated this condition and led to a 
more rapid progression of his 
spondylolisthesis.  This cannot be 
addressed with any real certainty.

I feel that it is appropriate that [the 
veteran] be followed for this condition.  
In particular, I feel that he should have 
intermittent examinations on a bi-annual 
basis along with an appropriate 
radiographic follow-up particularly if 
his symptoms progress to radicular type 
symptoms or if he demonstrates 
radiographic evidence of progression of 
his spondylolisthesis.  He certainly may 
be a candidate for a lumbosacral fusion 
if he progresses.

As for the current severity of his 
symptoms, I do not feel that these are 
significantly disabling.  He is able to 
perform all activities of daily living 
independently.  His lumbar range of 
motion is essentially normal with only 
some mild decrease in extension, and he 
is currently able to work full time as a 
truck driver.  

The veteran underwent a spine examination for VA purposes in 
November 1999.  The examiner indicated that the claims file 
was reviewed.  The veteran reported having pain in his lower 
back with weakness secondary to the pain and stiffness while 
sitting or standing in one position.  The veteran also noted 
that he had experienced increased fatigability and lack of 
endurance in his back secondary to the pain.  He currently 
used Ibuprofen, but he suffered mild gastrointestinal side 
effects from this medication.  The veteran had had flare-ups 
on a three-times-a-week basis, in which for several hours to 
a day, he had increased pain and a decreased ability to lift, 
carry, or walk comfortably.  Precipitating factors included 
increased lifting, increased walking, or increased driving.  
Alleviating factors were rest, medication, and warm packs.  

During these periods of flare-up, the veteran had a difficult 
time doing his normal occupation of being a truck driver and 
had trouble getting around to check his load, driving for the 
extended periods of time required, and managing the required 
lifting and moving.  The veteran denied using a brace, a 
cane, or crutches.  He also denied having had surgery or any 
subsequent injury since service connection had been granted.  
The effect on the veteran's usual occupation and daily 
activity was that he was limited in the amount of lifting and 
walking he could do.  The time that he could be seated 
comfortably secondary to the pain was also limited.  The 
veteran denied any neurologic deficits or changes in bowel or 
bladder activity.  

Inspection of the veteran's lower spine showed no redness, 
bruising, warmth, or effusion.  He did have spasm of the 
paravertebral muscles from L3 to the sacroiliac joints 
bilaterally and showed tenderness over this area.  The 
veteran had forward flexion to the mid calf with pain from 
knees to mid calf, which could have been the equivalent of 80 
degrees with pain limiting his forward flexion at 90 degrees.  
The veteran additionally had pain with return from forward 
flexion to zero degrees.  The veteran was noted to have 
increased spasm of his paravertebral muscles on forward 
flexion from 80 to 90 degrees.  Extension of the back was 
normal at 15 degrees without pain.  Right and left lateral 
bend was mildly decreased at 20 degrees without pain.  The 
veteran was not seen during a flare-up, but by his subjective 
complaints during flare-ups, he had decreased forward flexion 
to 60 degrees with painful motion from 20 degrees to 60 
degrees.  Upon repeated forward flexion, the veteran had 
decreased range of motion to 60 degrees limited by pain and 
muscle spasm.  The veteran displayed no fixed deformities.  
Musculature of the back was normal aside from the previously 
noted spasm.  

Neurologically, the veteran was intact in his lower 
extremities with no sensation loss to light touch on either 
leg.  Motor strength was 5/5 in hip flexion, hip extension, 
knee flexion, knee extension, ankle dorsiflexion, ankle 
plantar flexion, and extensor hallucis longus.  The veteran's 
straight-leg raises were negative for radicular symptoms at 
60 degrees bilaterally.  Goldthwaite's sign was limited by 
pain and muscle spasm, but it was noted to be positive at 30 
degrees on the left and 40 degrees on the right.  The veteran 
displayed no fixed deformities.  Neurologically, he was 
intact in his lower extremities with no sensation loss to 
light touch on either leg.  Motor strength was 5/5 in hip 
flexion, hip extension, knee flexion, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and extensor hallucis 
longus.  The veteran's straight-leg raises were negative for 
radicular symptoms at 60 degrees bilaterally.  No new spine 
X-rays were done, although the examiner did review the X-ray 
report from April 1998.    

The examiner also included the following text in his report:

The [veteran] has consistent history, 
physical examination, and radiologic 
examination for a fracture of the pars 
interarticularis at L5-S1.  The [veteran] 
shows the effect of this damage with his 
recurrent low back pain without 
significant radicular symptoms.  This is 
also consistent with the physical 
examination findings and historical 
evidence.  This condition significantly 
limits his functional ability during 
flare-ups or when the veteran's back is 
used repeatedly over time in that it 
limits his occupational ability to drive 
long distances, to move about his truck 
checking his load, and to load and unload 
his truck.  It is the opinion of the 
orthopedic department that it is as 
likely as not that the [veteran's] 
functional abilities because of his low 
back pain are directly related to the 
injury which occurred during his service 
period.  It is also noted that this 
episode of trauma during his service 
period will likely in the future result 
in the development of degenerative joint 
disease of the lumbar spine and therefore 
may be progressive in nature.  

By a December 1999 rating decision, the RO increased the 
rating for pars interarticularis fracture, L5, with recurrent 
low back pain, to 20 percent, effective from November 8, 
1999.  A supplemental statement of the case was issued in 
January 2000.  

II.  Analysis

The veteran's claims concerning a rating in excess of 10 
percent for lumbosacral strain for the period prior to 
October 14, 1997, and a rating in excess of 20 percent for 
lumbosacral strain for the period from October 14, 1997, are 
well grounded.  A claim for an increased evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran 
asserts that the symptoms of his lumbosacral strain were 
worse than evaluated for the period prior to October 14, 
1997, and are worse than evaluated for the period from 
October 14, 1997, and thus he has stated well-grounded 
claims. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  It may include 
providing the veteran with a medical examination to determine 
the nature and extent of his disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Department in this 
case has accorded the veteran several examinations and 
obtained medical records from VA and private health care 
providers.  The veteran has also testified before a local 
hearing officer.  The duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2.  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

When there is unfavorable ankylosis of the lumbar spine, a 50 
percent disability rating is assignable, and where the 
ankylosis is favorable, a 40 percent disability evaluation is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  
Where limitation of motion of the lumbar spine is "severe", 
a 40 percent disability evaluation is assignable.  Where 
limitation of motion is characterized as "moderate," a 20 
percent disability rating is assignable, and a 10 percent 
rating is assignable where there is "slight" limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

In a case of severe lumbosacral strain involving the listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes or narrowing or irregularity of the joint 
space, or involving some of the above characteristics with 
abnormal mobility on forced motion, a 40 percent evaluation 
is in order.  Where there is muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is in order.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1999). 

In passing, the Board notes that under Diagnostic Code 5285, 
residuals of a vertebral fracture, without cord involvement 
or abnormal mobility requiring a brace, are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  
However, in this case, the veteran is service connected for 
fracture of the "pars interarticularis," which is defined 
as "the part of the lamina between the superior and inferior 
articular processes of a lumbar vertebra. . ."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 801 (28th ed. 1994) (emphasis 
added).  Therefore, since the veteran has not been service 
connected for a fracture of the vertebral body itself, his 
disability will not be considered under Diagnostic Code 5285. 

A. Period prior to November 8, 1999

Significantly, the the veteran was noted to have "low back 
pain with spasm" during his January 1995 outpatient visit.  
Although spasm was not reported on other occasions during the 
relevant period, the benefit of the doubt will be afforded 
the veteran that he did, indeed, experience spasm.  Based on 
the presence of spasm, the Board finds that a 20 percent 
rating under the criteria for lumbosacral strain is 
warranted.  However, a rating in excess of 20 percent is not 
demonstrated.  In this regard, there was no listing of the 
whole spine to the opposite sign, marked limitation of 
forward bending or loss of lateral motion.  For example, 
during the August 1996 examination for VA purposes, the 
veteran's lateral flexion bilateral was 20 degrees.  In 
October 1998, the veteran's lateral flexion was again 20 
degrees, which was also noted to be "normal."  Also, 
forward flexion was to 90 degrees on VA examination in August 
1996.  Full range of motion of the lumbar spine was noted 
during the veteran's Gulf War Registry examination in April 
1993 and the April 1998 VA examination (although the Board 
acknowledges that some discomfort was recorded in the mid and 
upper lumbar areas).  

In summary, while there appears to have been a moderate level 
of disability in the period prior to November 8, 1999, it 
clearly does not exceed the 20 percent rating being assigned 
under Diagnostic Code 5295, nor is there evidence of the 
severe amount of lumbar limitation of motion or severe 
lumbosacral strain as required for a rating in excess of 20 
percent. 

Consideration has also been given to the application of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca.  However, while it is clear 
from the outpatient reports and examination results (detailed 
above) that the veteran did have some pain on motion, there 
is certainly no evidence that the veteran's back symptoms 
resulted in the functional equivalent of severe limitation of 
motion.  Importantly, his spinal motion was reported to be 
full on occasions during the relevant time period.  In light 
of this evidence, the Board finds that a rating of 20 percent 
and no greater for the veteran's service-connected fractures 
of pars interarticularis, L5, with recurrent low back pain, 
is warranted for the period prior to November 8, 1999.  

In so deciding, consideration has been given to assigning 
staged ratings during the period prior to November 8, 1999; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than a 
20 percent rating.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  Therein, the Court held that, with 
regard to initial ratings following the grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.

B.  Period from November 8, 1999

The evidence of record establishes that the veteran's 
service-connected lumbar spine disability warrants a rating 
of 40 percent for the period from November 8, 1999.  

The examination report from November 1999 indicates that the 
veteran's forward bending was limited by pain to the 
equivalent of 80 degrees, and that he had pain upon returning 
to a standing position at zero degrees.  The examiner further 
noted that by the veteran's "subjective" complaints of 
during flare-ups, his forward flexion was only to 60 degrees.  
This is strongly suggestive of the "marked limitation of 
forward bending in standing position" that warrants a 40 
percent rating under Diagnostic Code 5295.  Moreover, the 
examination report reflects that Goldthwaite's sign, although 
limited by pain and muscle spasm, was positive at 30 degrees 
on the left and 40 degrees on the right. 

Based on these findings, and with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, particularly with regard to pain on motion, 
the Board concludes that the veteran's service connected 
fractures of pars interarticularis, L5, warrants a 40 percent 
rating under Diagnostic Code 5295, for the period from 
November 8, 1999.  Ankylosis of the spine for the period from 
November 8, 1999, is not demonstrated by the evidence of 
record actually or functionally, and therefore a 50 percent 
rating representing unfavorable ankylosis of the lumbar spine 
under Diagnostic Code 5289 is not warranted.  

In so deciding, consideration has been given to assigning 
staged ratings; however, at no time during the period in 
question has the veteran shown disablement equivalent to that 
greater than the 40 percent rating now assigned by the Board 
for the period from November 8, 1999.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  Therein, the Court 
held that, with regard to initial ratings following the grant 
of service connection, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.


ORDER 

Entitlement to a rating of 20 percent and no greater for 
fractures of pars interarticularis, L5, with recurrent low 
back pain, for the period prior to November 8, 1999, is 
granted, subject to the applicable criteria pertaining to the 
payment of monetary benefits.

Entitlement to a 40 percent rating for fractures of pars 
interarticularis, L5, with recurrent low back pain, for the 
period from November 8, 1999, is granted under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 5295, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.



		
           Iris S. Sherman
	Member, Board of Veterans' Appeals

 

